AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1, dated as of July 25, 2005 (this “Amendment”), by and between
MERRILL LYNCH BANK USA (the “Buyer”), ENCORE CREDIT CORP., (“ECC” and a
“Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a “Seller”) and BRAVO
CREDIT CORPORATION (“Bravo” and a “Seller”).

RECITALS

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 14, 2005 (the “Existing Repurchase Agreement”;
as amended by this Amendment, the “Repurchase Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

Section 1. Covenants. Section 12(k) is hereby amended by deleting clause (ii)
thereof and replacing it with the following language:

“(ii) Maintenance of Ratio of Indebtedness to Tangible Net Worth. The Sellers,
on a consolidated basis shall maintain a ratio of Indebtedness to Tangible Net
Worth of no greater than 20:1.”

Section 2. Conditions Precedent. This Amendment shall become effective on July
25, 2005 (the “Amendment Effective Date”) on which the following conditions
precedent shall have been satisfied:

(a) The Buyer shall have received the following, each of which shall be
satisfactory to the Buyer:

(i) this Amendment, executed and delivered by a duly authorized officer of each
of the Buyer and the Sellers; and

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 3. Representations and Warranties. The Sellers hereby represent and
warrant to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 11 of the
Repurchase Agreement.

Section 4. Confidentiality. The parties hereto acknowledge that this Amendment,
the Existing Repurchase Agreement, and all drafts thereof, documents relating
thereto and transactions contemplated thereby are confidential in nature and the
Sellers agree that, unless otherwise directed by a court of competent
jurisdiction, it shall limit the distribution of such documents and the
discussion of such transactions to such of its officers, employees, attorneys,
accountants and agents as is required in order to fulfill its obligations under
such documents and with respect to such transactions.

Section 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

Section 8. Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Repurchase Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

MERRILL LYNCH BANK USA,
as Buyer

By: John Winchester
Name: John Winchester
Title: Vice President


Sellers:

ENCORE CREDIT CORP.

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer

ECC CAPITAL CORPORATION

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer

BRAVO CREDIT CORPORATION

By: William E. Moffatt
Name: William E. Moffatt
Title: Treasurer


2